Citation Nr: 1631912	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for PTSD, claimed as mental anguish.  

2.  Whether new and material evidence has been received to reopen a previously denied service connection claim for left knee disability.

3.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his parents



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from May 1999 to August 2003.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In December 2013, the Veteran testified at a personal hearing held at the RO.  A transcript of the hearing has been included in the record.  

In the decision below, the Board will grant a reopening of the claims to service connection.  The underlying claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists entirely of electronic claims files and has been reviewed.  No relevant information has been submitted into the record since the most recent Supplemental Statement of the Case (SSOC) in August 2014.  






FINDINGS OF FACT

1.  The RO denied service connection claims for left knee disability and PTSD, claimed as mental anguish in an August 2005 rating decision (with notice provided in November 2005) the Veteran did not appeal. 

2.  Evidence received since the August 2005 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for left knee and psychiatric disabilities.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for left knee disability and PTSD claimed as mental anguish is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for left knee and psychiatric disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred left knee and psychiatric disabilities during service.    

In an August 2005 rating decision, with notification provided in November 2005, the RO denied service connection.  The decision became final because the Veteran did not appeal the decision to the Board.  38 C.F.R. § 20.1103.  In the August 2005 final decision, the RO considered the Veteran's lay assertions regarding in service injuries, to include statements that stress related to harassment from a superior and to duties as a mess specialist led to psychiatric problems.  The RO considered service treatment records (STRs) negative for psychiatric disability, but which note, in October 2001 and October 2002, left knee problems such as the Veteran's repeated complaints of pain and limitation, "possible lat meniscal injury[,]" "suspected ACL tear[,]" and "major swelling."  The RO also considered in the final decision VA treatment records negative for left knee problems, but which note positive screens for posttraumatic stress disorder (PTSD) and depression as found by a VA registered nurse.  Based on this evidence, the RO denied service connection.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In November 2007, the Veteran filed claims to reopen service connection for left knee and psychiatric disabilities.  Additional evidence has been included in the record since then.  The Veteran has submitted additional lay statements describing stressful conditions during service which he blames for his psychiatric troubles.  He has submitted lay statements from his mother and brother, both of whom describe the Veteran's changed psychiatric state following service.  The record contains hearing testimony from the Veteran's parents, who described a personality change following service.  The RO has also included in the record VA treatment records dated until January 2014, which note left knee osteoarthritis, poor impulse control, anxiousness, depression, and a mood disorder, but which indicate that the Veteran does not have PTSD.  

The evidence received since the final August 2005 rating decision is new and material.  In particular, the VA treatment records are material evidence inasmuch as they document diagnosed left knee and psychiatric disabilities during the appeal period, evidence of which was lacking in August 2005.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove previously unestablished facts (i.e., current disabilities that may relate to service).  Accordingly, the claims of entitlement to service connection for left knee and psychiatric disabilities are reopened.  The issues will be addressed further in the remand section below.  


ORDER

The application to reopen the claim of service connection for PTSD claimed as mental anguish is granted.

The application to reopen the claim of service connection for left knee disability is granted.


REMAND

A remand is warranted for medical inquiry into the Veteran's claims that he incurred left knee and psychiatric disabilities during service.  

A remand is also warranted for additional development.  The Veteran stated during his RO hearing, and has reported to VA treating personnel, that he was discharged from service subsequent to a fight with another service member.  The record contains no service personnel records (SPRs) detailing the reason for his discharge, other than records indicating that he had fulfilled his enlistment.  The Veteran's DD-Form 214 indicates that he received an honorable discharge after four years of active service.  The fact he was discharged as an E-1 indicates, however, that he experienced legal problems prior to discharge.  An effort should be made to include in the record any SPRs pertaining to the reason for his discharge from service.   

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in January 2014.

2.  Include in the record any SPRs obtained which provide detail regarding the circumstances surrounding the Veteran's discharge from service, particularly any of which detail why he was discharged as an E-1 after over four years of active service.  

3.  After the foregoing development, schedule the Veteran for VA examinations to determine the nature and etiology of any left knee and psychiatric disabilities.  The examiners should review the claims folder, and then answer the following questions.  

Psychiatric:

(a)  What, if any, are the Veteran's current psychiatric disabilities?  

(b)  Is it as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disability began in or is related to active service?

In answering this question, please address any psychiatric disability diagnosed during the appeal period (i.e., since July 2007).  See Clemons v. Shinseki, 23 Vet.App. 1, 4, 5 (2009) (a claim of service connection for psychiatric disability encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed).

Please consider the lay assertions in the record from the Veteran, who indicates that negative experiences during service caused his current problems, and from his family members, who indicate that the Veteran's psychiatric state worsened as the result of service.  

Please explain in detail any opinion or conclusion reached.  

Left Knee:

(a)  What, if any, are the Veteran's current left knee disabilities?  

(b)  Is it as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability began in or is related to active service?

In answering this question, please address any left knee disability diagnosed during the appeal period (i.e., since July 2007).  

Please also discuss the STRs in the record which note treatment in October 2001 and October 2002 for left knee pain, and which note "possible lat meniscal injury[,]" "suspected ACL tear[,]" and "major swelling."  

Please explain in detail any opinion or conclusion reached.  

The record indicates that the Veteran did not report for a scheduled VA examination into his claim of service connection for left knee disability.  The Veteran is hereby advised that failure to report for an examination scheduled pursuant to this remand may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).

4.  After the above action has been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran and his representative a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


